DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 8/29/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 6-8, with respect to the alleged deficiencies of Franano in view of Ha in view of the previous amendment to claim 21 have been fully considered and are persuasive.  Therefore, the previous prior art rejections based on Franano in view of Ha have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made based on Franano in view of Pozzo (US 5,092,847), as set forth below.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Franano et al. (US20140012363) in view of Pozzo (US 5,092,847).
Franano discloses (see Figs. 1A-3B) an expandable device delivery system (500, Figs. 3A-3B) comprising the following claim limitations:
(claim 21) a flexible catheter (400) comprising a fill end (at 406) and a delivery end (at 316), wherein said delivery end (316) is configured to be (i.e. capable of) inserted through a wall of the enclosed reservoir (100) (as expressly shown in Fig. 3A) and is removable from  the enclosed reservoir (100) (as expressly shown in Fig. 2; [0027]; [0029]-[0030]); a stylet (404) designed to fit within a lumen (i.e. lumen of cylindrical member 306) of the flexible catheter (400) (as expressly shown in Fig. 3A), the stylet (404) comprising an operator’s end (408) and a far end (i.e. distal tip disposed opposite 408); and where the stylet (404) is removable (i.e. capable of) from the flexible catheter (400) to permit fluid delivery (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; as expressly shown between Figs. 3A-3B with stylet 404 being removable and catheter 400 then receives fluid from syringe 314; [0024]; [0073]); and wherein the stylet (404) is inserted through the lumen of the flexible catheter (400) from the fill end (406) to advance the medical device (100) within the patient prior to delivery of the fluid (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; [0024]; [0073]; stylet 404 expressly disclosed as capable of performing the step of advancing catheter 400 to treatment site, and subsequently the stylet 404 is removed before inflation fluid is provided by syringe 314).
Franano, as applied above, discloses an expandable device delivery system comprising all the limitations of the claim except for a polymer tubing located on the exterior of the far end of the stylet and extending beyond the far end to form a stylet tip wherein a flexibility of the stylet tip is greater than a remainder of the stylet such that the stylet tip forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter.  
However, Pozzo teaches (see Figs. 3-4) a similar stylet device (30, Fig. 3) comprising a polymer tubing (42, Figs. 3-4; col. 5, lines 25-27) located on the exterior of the far end (36) of the stylet (as expressly shown in Figs. 3-4) and extending beyond the far end (36) to form a stylet tip (as expressly shown in Figs. 3-4) wherein a flexibility of the stylet tip is greater than a remainder of the stylet such that the stylet tip forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter (as shown in Figs. 3-4; col. 5, lines 45-56; col. 7, lines 12-15; tubing 42 expressly more flexible than the remainder of the stylet) in order to beneficially provide an atraumatic stylet tip having sufficient flexibility so that the stylet tip will not inadvertently injure the patient and thereby allow for atraumatic advancement of the stylet through bodily tissues or lumens (as shown in Figs. 3-4; col. 5, lines 45-56; col. 7, lines 12-15).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Franano to have a polymer tubing located on the exterior of the far end of the stylet and extending beyond the far end to form a stylet tip wherein a flexibility of the stylet tip is greater than a remainder of the stylet such that the stylet tip forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter in order to beneficially provide an atraumatic stylet tip having sufficient flexibility so that the stylet tip will not inadvertently injure the patient and thereby allow for atraumatic advancement of the stylet through bodily tissues or lumens, as taught by Pozzo.

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Franano in view of Pozzo as applied to claim 21 above, and further in view of Gabriel (US 2014/0180252).
Franano in view of Pozzo, as applied above, discloses an expandable device delivery system comprising all the limitations of the claim except for the polymer tubing comprising a thermoplastic or heat shrinkable tubing and being affixed to the distal end of the stylet by heat shrinking.  
However, Gabriel teaches a similar expandable device delivery system (see Figs. 1A-1B and 6) wherein the polymer tubing (301, Fig. 6) comprising a thermoplastic or heat shrinkable tubing ([0078]; shrink wrap/heat-shrink tubing expressly taught) and being affixed to the distal end of the stylet (30, as expressly shown in Fig. 6) by heat shrinking ([0078]; shrink wrapping and/or heat-shrinking tubing 301 onto stylet 30 distal expressly taught and shown in Fig. 6) in order to beneficially provide a lubricious surface between the inner surface of the catheter and removable stylet to facilliate insertion and removal of the removable stylet from the catheter ([0063]; [0078]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Franano in view of Pozzo to the polymer tubing comprising a thermoplastic or heat shrinkable tubing and being affixed to the distal end of the stylet by heat shrinking in order to beneficially provide a lubricious surface between the inner surface of the catheter and removable stylet to facilliate insertion and removal of the removable stylet from the catheter, as taught by Gabriel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a fluid delivery device as claimed that includes, in combination with the claim(s) as a whole, a strain relief member at a delivery end of a catheter coupled to a reservoir wherein the strain relief member increases resistance to bending of the catheter and maintains a bend radius above a critical radius (as defined in the application) when a force displaces the catheter relative to a wall of the reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771